Citation Nr: 0717614	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  98-08 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1964 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In that decision, the RO awarded service 
connection for PTSD with a 10 percent disability rating, 
effective from April 14, 1995.

In September 1999, the Board issued a decision wherein it 
denied entitlement to an initial disability rating in excess 
of 10 percent for PTSD.  The veteran then filed an appeal to 
the United States Court of Appeals for Veterans Claims 
(Court).  In September 2000, the veteran's representative and 
VA General Counsel filed a joint motion for remand of the 
Board's September 1999 decision.  In October 2000, the Court 
granted the joint motion, vacated the Board's decision, and 
remanded the case to the Board for further action and to 
provide adequate reasons and bases.

The Board remanded the veteran's claim for additional 
development in July 2001.  While the case was in remand 
status, the RO increased the rating for PTSD to 30 percent, 
effective from April 14, 1995.  Because that action did not 
result in a full grant of the benefit sought and the veteran 
continued to disagree with the evaluation, the issue was 
returned to the Board. 

In April 2003, the Board issued a decision that denied 
entitlement to an initial disability rating in excess of 30 
percent for service-connected PTSD.  The veteran again 
appealed to the Court.  In February 2004, a joint motion for 
remand was filed as to the April 2003 decision.  Later that 
month, the Court granted the joint motion, vacated the 
Board's decision, and again remanded the case to the Board 
for further action and to provide adequate reasons and bases.  
In July 2004, the Board remanded the claim for additional 
development.  Thereafter, the veteran testified at a November 
2005 hearing held before the RO.

The case has now been returned to the Board.  While the case 
was most recently in remand status and pursuant to Court 
order and the Board' request, a claim for a TDIU rating was 
adjudicated.  In a November 2006 rating decision, the RO 
denied entitlement to TDIU.  The veteran has perfected an 
appeal to that decision and the TDIU issue is now properly 
before the Board.

The Board notes that the veteran also appealed an August 2005 
rating decision by which his disability rating for service-
connected prostate cancer was reduced from 100 percent to 40 
percent.  In February 2006, the RO increased the rating for 
prostate cancer to 60 percent and issued a statement of the 
case (SOC).  The veteran did not thereafter submit a 
substantive appeal.  Hence, the Board does not have 
jurisdiction over the prostate cancer issue.

In the decision below, the Board grants higher ratings for 
PTSD for certain periods, including a 70 percent rating from 
January 1, 1998, to August 28, 1998.  The RO had previously 
awarded a temporary total rating based on hospitalization 
under 38 C.F.R. § 4.29 from April 19, 1998, to June 1, 1998.  
Consequently, the 70 percent awarded below is exclusive of 
the period from April 19, 1998, to June 1, 1998, during which 
a 100 percent rating is already in effect.  


FINDINGS OF FACT

1.  From April 14, 1995, to January 1, 1998, the veteran's 
PTSD was manifested by no more than definite industrial 
impairment or occupational and social impairment with 
occasional decrease in work efficiency.

2.  From January 1, 1998, to August 28, 1998, the veteran's 
PTSD was manifested by severe industrial impairment or 
occupational and social impairment with deficiencies in most 
areas.

3.  From August 28, 1998, to December 18, 2004, the veteran's 
PTSD was manifested by no more than considerable industrial 
impairment or occupational and social impairment with reduced 
reliability and productivity.

4.  From December 18, 2004, to September 16, 2006, the 
veteran's PTSD was manifested by severe industrial impairment 
or occupational and social impairment with deficiencies in 
most areas.

5.  Since September 16, 2006, the veteran's PTSD has been 
manifested by no more than considerable industrial impairment 
or occupational and social impairment with reduced 
reliability and productivity.

6.  The veteran's combined service-connected disabilities are 
of such nature and severity as to likely prevent him from 
securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  From April 14, 1995, to January 1, 1998, the criteria for 
a rating in excess of 30 percent for service-connected PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.125, 4.130, 
Diagnostic Code 9411 (2006); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).

2.  From January 1, 1998, to August 28, 1998, exclusive of 
the period from April 19, 1998, to June 1, 1998, the criteria 
for a 70 percent rating for service-connected PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.125, 4.130, Diagnostic 
Code 9411 (2006); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

3.  From August 28, 1998, to December 18, 2004, the criteria 
for a 50 percent rating for service-connected PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.125, 4.130, Diagnostic 
Code 9411 (2006); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

4.  From December 18, 2004, to September 16, 2006, the 
criteria for a 70 percent rating for service-connected PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.125, 4.130, 
Diagnostic Code 9411 (2006); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).

5.  Since September 16, 2006, the criteria for a 50 percent 
rating for service-connected PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.125, 4.130, Diagnostic Code 9411 (2006); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

6.  The veteran is unemployable as a result of his service-
connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000, during the pendency of the 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2006).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2006).

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through July 2001 and October 2004 notice 
letters, the RO notified the veteran and his representative 
of the legal criteria governing his PTSD claim.  The October 
2004 notice letter also told them how to substantiate a TDIU 
claim.  By multiple supplemental statements of the case 
(SSOCs) issued after the July 2004 remand, the RO notified 
the veteran of the evidence that had been considered in 
connection with his PTSD claim and the bases for the denial 
of the claim.  Likewise, a January 2007 SOC provided the same 
type of information regarding the TDIU claim.  After each, 
they were afforded the opportunity to respond.  Hence, the 
Board finds that the veteran and his representative has 
received notice of the information and evidence needed to 
substantiate his claims, and has been afforded ample 
opportunity to submit such information and evidence.

The Board also finds that the October 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
The veteran was also told to send in any evidence in his 
possession that pertained to the claims.

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the PTSD 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  See Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Additionally, the RO 
properly re-adjudicated the PTSD claim by way of multiple 
SSOCs following the October 2004 notice letter.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  Consequently, 
the Board does not find that the late notice under the VCAA 
requires a remand.  While the notice did not refer to 
criteria for assigning an effective date, see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007), this 
question is not now before the Board.  Nothing about the 
evidence or any response to the RO's notification suggests 
that either claim must be re-adjudicated ab initio to satisfy 
the requirements of the VCAA.  Thus, VA has met its duty to 
notify regarding these claims.

There is also no indication that any additional action is 
needed to comply with the duty to assist in connection with 
the issues on appeal.  The veteran's service medical records 
have been obtained and associated with the claims file.  
Treatment records from the VA Medical Center (VAMC) in 
Cincinnati, Ohio, and the veteran's vocational rehabilitation 
file have also been obtained.  The veteran was provided 
numerous VA examinations in relation to his claims, the 
reports of which are of record.  This included a psychiatric 
and social and industrial survey pursuant to the Board's 
July 2004 remand.  Significantly, the veteran has not 
otherwise alleged that there are any outstanding medical 
records probative of his claims on appeal that need to be 
obtained.

The Board notes that the veteran was awarded supplemental 
security income by the Social Security Administration (SSA) 
in April 1996.  Although the medical records on which that 
decision was based may not be associated with the claims 
file, the Board does not find it necessary or useful to 
request those records.  According to its decision, SSA relied 
predominantly on records from 1993 and 1994 to arrive at its 
conclusion.  Given that those records are nearly 15 years old 
and even predate the veteran's original claim of service 
connection for PTSD, they would not be helpful in 
substantiating the claims for higher ratings since 1995.  
Notably, since the award of service connection for PTSD, VA, 
along with the veteran and his representative, has thoroughly 
supplemented the record with information and evidence 
concerning the veteran's PTSD symptoms and employability.



II. PTSD

The veteran, through his representative, contends that his 
service-connected PTSD is more disabling than what is 
provided for in the initial evaluation.  The disability has 
been rated as 30 percent disabling since the effective date 
of the award of service connection, April 14, 1995, the date 
the original claim was filed.  He feels that at least a 50- 
or 70-percent rating is justified by the evidence.

A. Legal Background

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2006).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Psychiatric disabilities are rated under the portion of the 
Schedule for Rating Disabilities that pertains to mental 
disorders.  The regulations pertaining to mental disorders 
were revised during the course of this claim.  Prior to 
November 7, 1996, PTSD was rated under 38 C.F.R. § 4.132 
(Diagnostic Code 9411) (1996).  Effective November 7, 1996, 
the rating schedule for mental disorders was amended and 
redesignated as 38 C.F.R. § 4.130 (Diagnostic Code 9411).  
61 Fed. Reg. 52,695-702 (Oct. 8, 1996).  The veteran's PTSD 
will be evaluated under both the former and revised criteria.  
However, if the revised regulations are more favorable to the 
veteran, an award of an increased rating may be granted 
retroactive to, but no sooner than, the effective date of the 
change, in this case, November 7, 1996.  See Wanner v. 
Principi, 17 Vet. App. 4, 15-16 (2003), rev'd on other 
grounds, 370 F.3d 1124 (Fed. Cir. 2004); DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); Green v. Brown, 10 Vet. 
App. 111, 116-19 (1997).  See also VAOPGCPREC 3-2000 
(Apr. 10, 2000) and VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
RO has considered the veteran's PTSD claim in light of the 
former and revised criteria.

The rating criteria in effect prior to November 7, 1996, 
provided a 30 percent rating for PTSD when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.

A 50 percent rating was warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.

A 70 percent rating was warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.

Lastly, a 100 percent rating was warranted when the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community.  
Totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or symptoms resulting in a demonstrable 
inability to obtain or retain employment warranted a total 
rating.  38 C.F.R. § 4.132 (Diagnostic Code 9411) (1996).

In Hood v. Brown, the Court stated that the term "definite" 
in 38 C.F.R. § 4.132 was qualitative in nature, whereas the 
other terms, e.g., "considerable" and "severe," were 
quantitative.  Hood v. Brown, 4 Vet. App. 301, 303 (1993).  
Thereafter, VA's Office of General Counsel issued a precedent 
opinion concluding that "definite" was to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represented a degree of social and industrial 
inadaptability that was "more than moderate but less than 
rather large."  The term "considerable," the criterion for 
a 50 percent evaluation, was to be construed as "rather 
large in extent or degree."  VAOPGCPREC 9-1993 (Nov. 9, 
1993).

Under the revised criteria, PTSD is evaluated under 38 C.F.R. 
§ 4.130 (Diagnostic Code 9411) (2006).  A 30 percent rating 
is assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment; mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

Lastly, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (Diagnostic Code 9411).

The Board also notes that the diagnosis of a mental disorder 
must conform to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125 (2006).  In 
addition to the particular symptomatology of a mental 
disorder, DSM-IV utilizes the Global Assessment of 
Functioning (GAF) Scale to address the severity of a mental 
disorder.  It considers psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness between 1 and 100.  DSM-IV.

B. Evidence

A review of the pertinent medical evidence since the award of 
service connection for PTSD reveals a long treatment history 
for PTSD with a substantial amount of records from the 
Cincinnati VAMC, including multiple mental health evaluations 
and examinations.  In August 1995, the veteran was provided a 
VA examination in relation to his PTSD claim.  At that time, 
the examiner found that psychological testing did not support 
a diagnosis of PTSD.  A September 1995 University of 
Cincinnati Medical Center general examination report 
indicates that the veteran showed symptoms consistent with 
post-traumatic stress syndrome.  No diagnosis was made at 
that time and he was referred to psychology.  The veteran 
underwent another VA examination in April 1996.  The examiner 
diagnosed the veteran with polysubstance abuse in remission.  
She also stated that there was no further evidence that any 
of the veteran's problems were service related at that time.  
The examiner who issued the August 1995 report again examined 
the veteran with respect to PTSD in April 1996.  An opinion 
was provided that there was still not a good picture for PTSD 
and that the psychological features appeared to be primarily 
characterological in nature.

The veteran was first diagnosed with chronic PTSD in a 
September 1997 private medical report.  The disorder was 
linked to his military service in Vietnam.  The veteran had 
complaints of nightmares and flashbacks.  On examination, the 
veteran was oriented in three spheres.  Cognitive 
functioning, insight, and judgment were fair.  His memory was 
intact and he did not experience hallucinations.  No history 
or potential for suicide or violence was shown.  The 
veteran's only treatment at that time was for substance abuse 
with VA.  The veteran reported that he once was married but 
now he was living with his girlfriend.  He reported having a 
close family upbringing and staying close with his living 
relatives.  It was noted that the veteran had worked in 
construction but was not unemployed.  A GAF score of 70 was 
provided.

Later in September 1997, the veteran was self-referred to a 
PTSD inpatient treatment program.  He left the program four 
days later after testing positive for marijuana.  His 
discharge diagnoses were current marijuana abuse, a history 
of polysubstance abuse, and possible PTSD.

An October 1997 VA psychological data summary, test data were 
found to be consistent with a diagnosis of PTSD.  The VA 
psychologist stated that the veteran would likely benefit 
from participation in an inpatient program.  At that time, 
the veteran reported feeling depressed, worried, tense, and 
nervous.  He sometimes showed poor judgment, tended to be 
indecisive, and harbored chronic feelings of insecurity, 
inadequacy, and inferiority.  The examiner reported that the 
veteran lacked social poise and confidence and had a tendency 
to withdraw from social interactions.  He was likely to act 
impulsively.  Testing scores were consistent with an 
extremely severe level of depression.  High levels of PTSD 
symptoms and dissociative experiences were reported.

A December 1997 progress note reflects complaints of 
depressed mood and agitation.  He was diagnosed with PTSD, a 
history of polysubstance abuse, and major depression with 
agitation.  Later that month, the veteran provided hearing 
testimony before the RO with respect to his PTSD claim.  
Regarding his contemporary symptoms, the veteran reported 
that he was often nervous and angry.  He stated that he did 
not socialize with his friends or family anymore.  He also 
stated that he had trouble sleeping because of nightmares and 
bad memories.  The veteran reported that he had past problems 
with violence but not lately.  Regarding employment, he 
reported that he was last able to work in 1980 in the field 
of construction.  Although he was not able to work because of 
an ankle injury, the veteran stated that he thought his PTSD 
symptoms would also affect his ability to work.  

A May 1998 discharge summary indicates that the veteran 
received inpatient treatment for PTSD at the Cincinnati VAMC 
from April 19, 1998, to May 29, 1998.  (As noted above, the 
veteran has been awarded a temporary 100 percent rating for 
this time period by an October 1998 rating decision.  See 
38 C.F.R. § 4.29 (1998).)  The veteran's goals of the program 
were to manage his anger and isolation.  He was discharged in 
stable condition with diagnoses of PTSD, marijuana abuse in 
short remission, and polysubstance abuse in remission.  The 
veteran was assigned a GAF score of 45, which was also his 
score for the past year.

The veteran was provided another VA psychiatric examination 
on August 28, 1998.  Subjective complaints included 
nightmares, irritability, hyperstartle response, 
hypervigilance, poor concentration, and variable energy.  He 
denied symptoms consistent with mania and specific feelings 
of depression, although he described his mood as "nasty."  
The veteran stated that he could never get a complete sleep.  
He denied symptoms of suicidal or homicidal ideation, as well 
as auditory hallucinations.  The veteran reported that he 
felt close to his girlfriend and liked to go swimming from 
time to time.  He did not spend time with other Vietnam 
veterans.  On examination, the veteran was casually dressed 
and was pleasant during the examination.  He was oriented to 
person, place, and time.  His speech was not pressured and 
his thoughts were goal oriented.  The veteran's affect was 
blunted but he did become anxious and tearful when describing 
events in Vietnam.  His motor movements were also restless.  
Abstract thinking appeared intact.

The examiner diagnosed the veteran with PTSD and 
polysubstance abuse in remission.  A GAF score of 65-70 was 
assigned, which was deemed the highest over the last year.  
The veteran stated that he felt worse than earlier in the 
year but could not provide any examples how his functioning 
or emotional status was worse than one year prior.  The 
examiner went on to state that the veteran described 
symptomatology consistent with PTSD, although he over-
endorsed said symptoms.  The veteran appeared to blame his 
military experiences for his tragedies in life but then 
indicated that he gambled and smoked prior to the military.  
The veteran also denied a history of family substance abuse 
or physical and emotional abuse.  However, the examiner noted 
that the veteran had mentioned such in previous medical 
records.  It was therefore difficult for the examiner to use 
the veteran's subjective complaints to determine the level of 
severity of PTSD.  Based on the objective findings, the 
examiner gave the opinion that the veteran's PTSD would have 
a mild impact on his social and occupational functioning.

VA treatment records from this time frame reflect regular 
treatment for PTSD.  Subjective symptoms during this time 
period included anger, helplessness, difficulty sleeping, 
nightmares, intrusive thoughts, exaggerated startle response, 
hypervigilance, nervousness, and social isolation.  The 
veteran had anger towards Vietnamese people.  He also 
reported that he had a close relationship with his wife 
although there was intermittent conflict.  The notes 
regarding PTSD group meetings indicate that the meetings 
themselves consistently caused the veteran to be angry.  An 
August 1999 entry reflected a GAF score of 55.  A January 
2000 progress note reflected that the veteran began seasonal 
work with the Internal Revenue Service (IRS).  He had one 
incident at work involving his supervisor.  The veteran 
stated that he had more money in his bank than he ever had 
before.  An April 2000 note indicated that the veteran 
continued seasonal work with the IRS and would be inclined to 
want full-time employment.  In June 2000, according to the 
veteran he was sent home from work after punching a co-worker 
because he was angry.  An August 2000 note indicates that the 
veteran had an anxiety attack when he went to a festival with 
a large crowd.  In September 2000, he reported increased 
symptoms of anxiety and depression.  A March 2001 note shows 
that the veteran continued his work at the IRS.  Subsequent 
records reveal that the veteran also experienced anger and 
anxiety because of a prostatectomy in July 2001 as a result 
of his prostate cancer.  A December 2001 note showed a GAF 
score of 45.  

In April 2002, the veteran underwent further VA psychiatric 
examination.  As noted in the examination report, the veteran 
had PTSD-related complaints of nightmares, anxiety, sleep 
problems, irritability, anger, depression, hypervigilance, 
and concentration problems.  He reported having panic 
situations when he went outside but not when he was inside, 
although he had not had a panic attack in the last several 
years.  With respect to employment, it was noted that the 
veteran was working for a temporary company as a stocker.  
Leisure activities consisted of watching television.  After 
an accurate portrayal of the veteran's history of PTSD 
symptomatology as described above, the examiner noted the 
veteran's objective symptoms.  He was alert and oriented 
times three and had good eye contact.  The veteran was 
casually groomed although somewhat disheveled.  His speech 
was not pressured and his thought process was logical and 
sequential.  There was no psychomotor retardation and his 
affect was fairly calm and cooperative.  He denied feeling 
suicidal or homicidal but he had suicidal thoughts earlier in 
his life.  The veteran's daily activities were reported as 
adequate.  While the veteran reported that he had auditory 
hallucinations in the past, he had not experienced any in the 
past year.  His memory was fair, although his long-term 
memory required longer recall.  

The examiner diagnosed the veteran with PTSD and substance 
abuse, reportedly in remission.  A GAF score of 60 was 
assigned, which was the highest score in the past year.  The 
score was attributed to the veteran's PTSD.  The examiner 
felt that the veteran's PTSD did not result in total social 
and occupational impairment because the veteran had improved 
his anger control and communication ability.  He also did not 
experience delusions, hallucinations, suicidal ideation, or 
disorientation.  The examiner opined that, given the 
veteran's health problems, it was doubtful that he would be 
able to sustain full-time employment for any length of time.  
The examiner stated that the veteran had significant problems 
with concentration and would remember tasks that were 
presented to him.  Concerning the veteran's variable GAF 
scores of the past, the examiner stated that 60 was 
appropriate compared to the low of 45 and the high of 70.  He 
believed the score of 70 was merely an overestimation at the 
time.  A GAF of 45 was too low because the veteran was 
functioning at a higher level.  He was able to take care of 
his basic needs and attend PTSD groups on a regular basis.  
Some of the prior GAF scores may have been clouded by an Axis 
II pathology, which was antisocial personality disorder.  

In an addendum, the April 2002 examiner stated that the 
veteran's PTSD resulted in occupational and social impairment 
with deficiencies in most areas.  The examiner rationalized 
that the veteran primarily had chronic difficulties in 
regards to impaired impulse control and unprovoked 
irritability with periods of violence.  The veteran had a 
history of difficulty adapting to stressful circumstances and 
chronically poor coping skills.  He also has demonstrated a 
poor ability to establish and maintain effective 
relationships to any sort of healthy degree with co-workers 
or family.  However, the examiner did not feel that the 
veteran was incapacitated by suicidal ideations, obsessional 
rituals, or a thought disorder.   The examiner also stated 
that the difficulty in getting along with others was more 
likely associated with the veteran's antisocial personality 
disorder.  The examiner reiterated that he did not think the 
veteran's PTSD was totally incapacitating.  Later, in a June 
2002 addendum, the examiner clarified his remarks.  He stated 
that PTSD by itself, without considering his history of 
substance abuse issues and personality pathology, was felt to 
be moderately disabling.

VA treatment records subsequent to the April 2002 examination 
show continuing treatment for PTSD.  In August 2002, a GAF 
score of 56 was assigned.  At that time, a mental status 
examination was performed.  The veteran was awake, alert, and 
casually dressed and groomed.  He had normal eye contact with 
reduced psychomotor activity.  The veteran had a depressed 
mood with appropriate affect.  He had impaired insight and 
judgment.  There was no looseness of association or flight of 
ideas.  The veteran did not experience hallucinations, 
delusions, homicidal ideation, or suicidal ideation.  
Cognitive functions were normal.

Later that month, a treatment record shows that the veteran 
was seen by a VA psychologist.  Diagnoses of PTSD and 
polysubstance abuse in remission were provided.  The GAF 
score was 47.  The veteran was sad and anxious.  This was 
primarily due to his concerns about returning to work at the 
IRS.  He was fearful that the setting would lead to an 
inability to control his anger.

A July 2003 note indicates that the veteran continued to 
manage his PTSD symptoms fairly well.  He had to leave work 
at times because of irritability and anxiety.  The veteran 
had become less isolated but limited his time around his 
grandchildren out of fear of blowing up at them.  He spoke of 
the way his life had improved and he and his wife were 
looking forwards to purchasing a house.  In an August 2003 
entry, the veteran reported that he lost his job because he 
got angry at a new supervisor.  The veteran also reported 
having a panic attack when he was in a crowd, as noted in a 
September 2003 record.

In another September 2003 note, the veteran stated that he 
was depressed because he was moving into a new house with his 
wife and his mother-in-law.  He stated that he still gets 
anxious but his anger control is better.  A mental status 
examination was performed.  It was generally similar to the 
August 2002 mental status examination.  A GAF score of 58 was 
provided.  The examiner stated that the veteran had PTSD with 
moderate symptoms.  He had responded well to medication but 
symptoms had recovered.  The veteran denied suicidal 
ideation.  According to this note, the veteran's last serious 
suicide attempt was twenty years ago and his last serious 
suicidal ideation was seven years ago.  Though December 2004, 
similar moderate symptoms were documented in the treatment 
records concerning the veteran's PTSD, although a GAF score 
of 54 was assigned beginning in April 2004.

The veteran was again provided a VA examination in relation 
to his claim on December, 18, 2004.  He complained of 
sleeping no more than two or three hours per night.  He 
reported that he gets angry and mad.  He reported having 
flashbacks and nightmares.  Other subjective symptoms 
included intrusive thoughts, poor concentration, depression, 
irritability, and hypervigilance.  The veteran had been 
attending a weekly PTSD group through VA for the last five 
years.  He stated that the group had been helpful.  The 
veteran reported that he had not experienced substance abuse 
for the last eight or nine years.  He still lived with his 
wife but they continued to maintain separate rooms.  He 
mentioned that he was homicidal when he got angry but never 
wanted to kill anyone.  He also stated that he thought about 
suicide but had not been suicidal and he would not do it.  On 
examination, the veteran was found to be neatly dressed and 
groomed.  He was very hyperactive during the session and was 
nervous and ruffled.  However, he related very well and 
appropriately towards the examiner.  The veteran talked in a 
goal-oriented fashion and was not psychotic.

The examiner went on to state that the veteran has numerous 
symptoms consistent with PTSD.  He diagnosed the veteran with 
severe and persistent PTSD, a history of polysubstance 
dependencies in sustained full remission, and major 
depression, with moderate melancholia.  The examiner assigned 
a GAF score of 40.  He stated that the veteran was not 
functioning well overall.  The examiner stated that although 
the veteran was working at a part-time job, a full-time job 
was probably not ascertainable because of his psychiatric 
impairments.  His hypervigilance and anxiety have caused 
serious problems on the job.  The veteran could never leave 
his PTSD group.  PTSD also interfered with the veteran's 
family relationships.  The examiner believed that the 
veteran's PTSD had been fairly constant over the years.  The 
examiner recognized that previous VA examiners had assigned 
higher GAF scores concerning the veteran's PTSD.  He stated 
that in his professional opinion the veteran's symptoms 
resulted in serious impairment.  The examiner stated that the 
veteran continued to struggle with the symptoms on a daily 
and weekly basis.  He also stated that the veteran will 
continue to improve over the coming years but still has 
numerous symptoms consistent with his diagnosis and it has 
caused the veteran serious problems.

In January 2005, a social and industrial survey was 
administered to the veteran.  The examiner was the same 
psychiatrist who conducted the August 1998 VA examination.  
Although the survey was conducted with all of the veteran's 
service-connected disabilities in mind, PTSD-related symptoms 
were documented.  Symptoms included sleep impairment, 
nightmares, intrusive thoughts, irritability, anxiety around 
crowds, hypervigilance, exaggerated startle response, and 
anger.  There was no indication of suicidal ideation, 
homicidal ideation, or psychotic features.  Judgment and 
insight were intact.  The examiner stated that the veteran's 
sleep impairment would impact his occupation to a notable 
degree and his irritability would impact it to some degree.  
Regarding relationships, the veteran reported that he got 
along fine with his wife and his immediate neighbors.  He 
also felt close to his daughters and grandchildren.  The 
veteran was not employed at that time.  The veteran stated 
that he felt unable to work because of all his aches and 
pains.  The veteran did not think anything other than his 
aches and pains would prevent him from working.  He stated 
that the IRS would allow him to work if he wanted to but he 
did not know if he would go back there because everyone was 
trying to boss him around too much.  

Subsequently, the veteran continued to receive regular 
treatment for PTSD at the Cincinnati VAMC.  The treating 
psychiatrist continued to document moderate PTSD symptoms.  
In January 2005, he assigned a GAF score of 56.  A 
February 2005 entry indicated that the veteran returned to 
work at the IRS.  In a November 2005 hearing before the RO, 
the veteran stated that he continued to work 30 hours per 
week for the IRS.  A January 2006 entry indicated that the 
veteran retired from the IRS.  The veteran carried a GAF 
score of 56 until it was lowered to a score of 52 in a 
February 2006 progress note.  Reported symptoms continued to 
be similar to prior treatment records and that score remained 
assigned to the veteran through November 2006.  In a May 2006 
entry, the veteran reported that he had been charged with 
assault relating to a fight in which he was involved.  He 
spent two days in jail as a result of disorderly conduct.

In July 2006, the veteran applied for vocational 
rehabilitation through VA.  A psychological evaluation was 
performed.  The examiner reported that there was no emotional 
distress during the interview.  Eye contact was appropriate 
and focused.  Facial expressions were normal and responsive.  
Speech was normal.  The veteran's mood was calm but his 
affect was blunted.  Depression was reported as mild.  The 
veteran stated that he isolates himself except for his PTSD 
group.  Further PTSD-related symptoms included nightmares, 
heightened startle response, survivor guilt, social 
isolation, anger control problems, being in crowds, and 
dealing with coworkers.  The veteran's thought process was 
logical and coherent.  Content of thought was appropriate.  
The examiner found no indications of delusions or 
hallucinations and the veteran denied the same.  The examiner 
stated that the veteran's PTSD contributed to his impairment 
of employability.

Lastly, the veteran was afforded a VA psychiatric examination 
on September 16, 2006.  The examiner reported that the 
veteran was alert and oriented in all spheres.  His eye 
contact was good and his behavior was notable for shaking 
legs.  The veteran's speech was normal but he somewhat became 
tearful on occasion.  There were no suicidal, homicidal, 
psychotic, or manic symptoms.  Memory was normal for short- 
and long-term recall.  There was no evidence of obsessive 
compulsive disorder.  The veteran complained of nervousness 
and anxiety.  He also reported having very disrupted sleep 
patterns, including nightmares.  The veteran stated that he 
tended to isolate himself from society and felt detached from 
his family.  He experienced hypervigilance and exaggerated 
startle response.  The symptoms have caused clinically 
significant distress in his social and occupational 
functioning.  The diagnosis was PTSD with polysubstance 
dependence in sustained full remission.  The examiner 
assigned a GAF score of 55 and opined that it was not likely 
that the veteran would be able to participate in employment 
as he was currently retired and drawing social security, so 
he would not be a likely candidate for further employment.

C. Analysis

The Board has reviewed the evidence with respect to the 
veteran's PTSD since the award of service connection.  The 
degree of disability has been considered in conjunction with 
the former criteria of Diagnostic Code 9411.  38 C.F.R. 
§ 4.132 (1996).  From November 7, 1996, the veteran's PTSD 
has also been evaluated under the revised criteria.  
38 C.F.R. § 4.130 (Diagnostic Code 9411) (2006).  The Board 
has considered the documented symptoms of PTSD and, as 
required by the joint motions for remand, it has given 
particular attention to the assigned GAF scores.  The level 
of disability of the veteran's PTSD has varied over the 
lengthy period of appeal.  Accordingly, the Board has 
addressed the appropriateness of staged ratings and it has 
assigned disability ratings for certain time periods based on 
the associated evidence during those time periods.  See 
Fenderson, 12 Vet. App. at 126.  In some instances, the 
evidence does not lend itself to the separation of the 
effects of the veteran's PTSD and other conditions.  On those 
occasions, the Board has attributed the symptoms to PTSD.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Board generally finds that the VA psychiatric 
examinations, which were administered in relation to the 
veteran's claim, to be the most probative and persuasive 
evidence in determining degree of disability at any 
particular time since the award of service connection.  The 
contemporaneous VA treatment records are useful in 
corroborating the findings of the VA examinations.  However, 
the examiners in the compensation examinations reviewed the 
claims file and were specifically tasked with interviewing 
the veteran and documenting the subjective and objective 
symptoms relating to his PTSD.  Thus, while a single 
treatment record may show better or worse degree of 
disability during any particular time period, the results of 
the examinations are a better measure of the disability level 
of the veteran's PTSD.

The Board finds that the disability level of the veteran's 
service-connected PTSD did not warrant a rating in excess of 
30 percent until January 1, 1998.  Prior to September 1997, 
the veteran did not carry a diagnosis of PTSD.  This was 
documented in the August 1995 and the two April 1996 VA 
examinations.  When the veteran was first diagnosed with PTSD 
in the September 1997 VA examination, his symptoms did not 
reflect a disability rating higher than 30 percent under the 
former or revised criteria.  None of the symptoms delineated 
in the revised criteria for a 50 percent or higher 
evaluation.  A GAF of 70 was assigned, which indicates some 
mild symptoms, such as depressed mood and mild insomnia.  
DSM-IV.  Symptoms such as these are taken into account in the 
30 percent rating under the revised criteria.  Under the 
former criteria, mild symptoms would only warrant a 10 
percent rating.

While the October 1997 psychological summary and December 
1997 hearing testimony indicated that the veteran's symptoms 
may have been intensifying, an increased disability level was 
first shown by the May 1998 discharge statement.  At that 
point, the veteran's PTSD warranted a 70 percent under both 
the old and new criteria.  Although specific symptoms were 
not identified, a GAF score of 45 was assigned, which 
signifies serious symptoms such as suicidal ideation and 
severe obsessional rituals.  DSM-IV.  Those symptoms are part 
of the revised criteria for a 70 percent rating.  Thus, 
impairment with deficiencies in most areas was shown.  The 
symptoms would likewise be akin to serious impairment as 
described in the former criteria.  Such a rating is warranted 
from January 1, 1998, as the veteran's GAF score was 
considered to be 45 for that year.

The Board finds that a 70 percent rating is warranted until 
August 28, 1998, at which point the evidence shows that the 
veteran's PTSD symptoms improved.  The VA examiner described 
the objective findings concerning the veteran's symptoms as 
mild with a GAF score of 65-70.  Under the former criteria, 
this improved disability level would warrant no more than a 
10 percent rating.  However, given the veteran's disturbances 
of mood, high anxiety levels, and difficulty in establishing 
and maintaining relationships, the Board finds that a 50 
percent rating is warranted under the revised criteria, from 
August 28, 1998.  The veteran's impairment resulted in no 
greater than reduced reliability and productivity.  

Subsequent to August 28, 1998, a rating in excess of 50 
percent is not warranted until December 18, 2004, when the VA 
examination report indicates an increase in severity of the 
veteran's PTSD.  Prior to the December 2004 examination, the 
evidence reflected stability in the veteran's symptomatology.  
Consistently, the veteran's primary symptoms were anger and 
anxiety.  While he had difficulty with relationships, he was 
still able to work at the IRS, live with his wife, and 
regularly meet with his PTSD support group.  Suicidal 
ideation, obsessional rituals, impaired speech, continuous 
panic or depression, impaired impulse control, 
disorientation, and neglected appearance were not shown 
during this time period.  The symptoms did not result in 
severe impairment.  While treatment records indicated GAF 
scores below 50 on a few occasions, during this period the 
veteran's GAF score was predominantly between 50 and 70.  The 
Board is aware of the April 2002 VA examiner's alluding to 
impairment with deficiencies in most areas.  However, in his 
addendum, the examiner specifically stated that PTSD by 
itself was felt to be only moderately disabling.  This was 
reflected in the GAF score of 60 that was assigned to the 
veteran for his PTSD.  Such a score represents moderate 
symptoms such as flat affect, circumstantial speech, and 
occasional panic attacks.  DSM-IV.  Those symptoms are part 
of the revised criteria for a 50 percent rating.  Hence, a 
rating of 50 percent, and no higher, is warranted from August 
28, 1998, to December 18, 2004.  

The December 2004 VA examiner's report indicates that the 
veteran's PTSD had increased in severity at that time.  He 
stated that in his professional opinion the  veteran's 
symptoms resulted in serious impairment.  This would seem to 
equate to the severe impairment required by the old criteria 
for a 70 percent rating.  The examiner also assigned a GAF 
score of 40, which represents symptoms such as speech that is 
illogical, obscure, or irrelevant.  Those symptoms coincide 
with the criteria for a 70 percent rating under the new 
Diagnostic Code 9411.  The examiner pointed to the effect of 
the PTSD on the veteran's family and occupational 
relationships.  Because this examination showed that the 
symptoms had become worse, a 70 percent rating for PTSD is 
warranted, under the former and revised criteria, from 
December 18, 2004.

After December 18, 2004, the evidence demonstrates that the 
degree of disability began to improve regarding the veteran's 
PTSD.  Treatment records in 2005 indicated an increased GAF 
score.  When the veteran was reexamined on September 16, 
2006, the examiner assigned a higher GAF score of 55.  Again, 
this falls in to the category of moderate symptoms.  The 
veteran's symptoms were primarily anger, anxiety, and 
difficulty with relationships.  The symptoms set forth for a 
70 percent rating under the revised criteria were not 
documented.  The degree of disability did not rise to the 
level of "severe," as reported in the December 2004 VA 
examination.  Thus, a 70 percent rating was not warranted 
under the former criteria.  The September 2006 report is the 
most current psychiatric examination of record.  There is no 
indication that the veteran's PTSD symptomatology has 
worsened since that time.  Thus, from September 16, 2006, a 
50 percent rating, and no higher, is warranted for the 
veteran's service-connected PTSD.

At no time since the award of service connection has the 
veteran's PTSD resulted in total occupational and social 
impairment, or reflected the criteria for a 100 percent 
rating under the old schedule--a demonstrable inability to 
obtain or retain employment, virtual isolation in the 
community, or totally incapacitating symptoms resulting in 
retreat from mature behavior.  Consequently, a 100 percent 
schedular rating is not warranted for the veteran's PTSD at 
any time since the award of service connection under either 
set of criteria.  See 38 C.F.R. § 4.130 (Diagnostic Code 9411 
(2006); 38 C.F.R. § 4.132 (Diagnostic Code 9411 (1996).  
Specifically, gross impairment of thought process and 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent violence, poor 
personal hygiene, disorientation, or extensive memory loss 
has not been documented by the evidence.  The veteran's past 
ability to work for the IRS and other temporary jobs, to 
regularly attend support groups, to live adequately with his 
wife, and to generally perform other daily activities, does 
not suggest total disability solely on the account of PTSD.

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's PTSD reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2006).  In this case, there is no 
evidence showing that the disability results in marked 
interference with employment (i.e., beyond that contemplated 
in the evaluation assigned or as discussed in the TDIU 
section), or frequent periods of hospitalization, or evidence 
showing that the disability otherwise renders impractical the 
application of the regular schedular standards.  In fact, his 
disability is accurately reflected by the schedular criteria 
among the various time periods as discussed above.  In the 
absence of evidence of such factors as those outlined above, 
the criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board has considered the veteran's contentions with 
regard to his claim for a higher initial rating for his 
service-connected PTSD.  While the Board does not doubt the 
sincerity of the veteran's belief that his PTSD is more 
severely disabling than it is initially rated, even in light 
of the increases provided for herein, as a lay person without 
the appropriate medical training or expertise, he simply is 
not competent to provide a probative opinion on a medical 
matter-such as the severity of a current disability as 
evaluated in the context of the rating criteria.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In conclusion, the Board finds that higher initial 
evaluations for the veteran's service-connected PTSD are 
warranted as of January 1998.  From April 14, 1995, to 
January 1, 1998, no higher than a 30 percent rating is 
warranted.  From January 1, 1998, to August 28, 1998, a 70 
percent rating is warranted (exclusive of the period from 
April 19, 1998, to June 1, 1998).  From August 28, 1998, to 
December 18, 2004, a 50 percent rating is warranted.  From 
December 18, 2004, to September 16, 2006, a 70 percent rating 
is warranted.  Finally, since September 16, 2006, a 
50 percent rating is warranted.  The Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against even higher 
initial ratings than those set forth, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

(The Board notes that because of the veteran's dynamic 
symptoms throughout the appeal process, certain stages have a 
rating assigned to it that is less than a previous stage.  
However, because the veteran's disability rating was never 
reduced below the level that was appealed (30 percent), the 
reduction procedures of 38 C.F.R. § 3.105(e) are not for 
application.  O'Connell v. Nicholson, No. 04-1751 (U.S. Vet. 
App. May 7, 2007).)

III. TDIU

The veteran contends that his service-connected disabilities 
prevent him from obtaining substantially gainful employment.  
Thus, he is seeking a total disability rating.  See 38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16 (2006).  TDIU may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a).

The veteran has been granted service connection for multiple 
disabilities:  prostate cancer, status-post prostatectomy, 
with stress incontinence, evaluated as 60 percent disabling; 
PTSD, now evaluated as 50 percent disabling; and tinea pedis 
and cruris, evaluated as 10 percent disabling.  The veteran's 
combined evaluation is 80 percent.  See 38 C.F.R. § 4.25 
(2006).  Therefore, the minimum schedular rating requirements 
for TDIU have been met.  See 38 C.F.R. § 4.16(a).

Although the minimum rating requirements are met, the veteran 
must first and foremost be shown to be unable to secure or 
follow substantially gainful employment as a result of 
service-connected disability in order for a TDIU rating to be 
warranted.  Several VA examiners, including the December 2004 
examiner, commented that the veteran's service-connected 
disabilities, particularly his PTSD, greatly impaired his 
employability.  Nevertheless, the evidence shows that the 
veteran had actual employment with the IRS through December 
31, 2005.  He reported that he worked approximately 30 hours 
per week opening mail.  At that point, the veteran 
voluntarily retired when he was offered the opportunity by 
the IRS.  However, since January 1, 2006, there is no 
evidence that the veteran has been employed, although he has 
enrolled in the VA vocational rehabilitation program.

Since the veteran ceased working, the evidence suggests that 
his service-connected disabilities are of such nature and 
severity as to likely prevent him from securing or following 
substantially gainful employment.  According to the 
vocational rehabilitation file, the veteran is severely 
impaired in his ability to find employment, although some of 
the impairment is from nonservice-connected disabilities 
concerning his ankle and back.  The September 2006 
psychiatric examiner gave the opinion that the veteran would 
not be a candidate for further employment.  Additionally, the 
evidence shows that the veteran experiences severe symptoms 
such as incontinence as a result of his prostate cancer 
surgery.  A September 2006 VA examiner stated that the 
veteran would have to have rapid access to restroom 
facilities in order to address that problem.

Based on this set of circumstances, and resolving reasonable 
doubt in the veteran's favor, the Board finds that the 
veteran's PTSD and prostate cancer symptoms together likely 
render him unable to secure substantially gainful employment.  
Consequently, because the veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities that meet the minimum rating 
requirements of 38 C.F.R. § 4.16(a), a TDIU rating is 
warranted.  


ORDER

From April 14, 1995, to January 1, 1998, an evaluation in 
excess of 30 percent for PTSD is denied.

From January 1, 1998, to August 28, 1998 (exclusive of the 
period from April 19, 1998, to June 1, 1998), a 70 percent 
rating for PTSD is granted, subject to the laws and 
regulations governing the payment of monetary awards.

From August 28, 1998, to December 18, 2004, a 50 percent 
rating for PTSD is granted, subject to the laws and 
regulations governing the payment of monetary awards.

From December 18, 2004, to September 16, 2006, a 70 percent 
rating for PTSD is granted, subject to the laws and 
regulations governing the payment of monetary awards.

Since September 16, 2006, a 50 percent rating for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.

Entitlement to a TDIU rating is granted.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


